Citation Nr: 1235629	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-27 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and K.M.


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1971.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran disagreed and perfected an appeal.  In a June 2010 decision, the Board remanded the Veteran's claim for scheduling of a hearing before a Veterans Law Judge (VLJ).  In September 2011, the Veteran, his spouse and his representative presented testimony in support of the Veteran's claim at a videoconference hearing before the undersigned VLJ.  A transcript of that hearing has been included in the Veteran's VA claims folder.  In a December 2011 decision, the Board remanded the Veteran's claim for evidentiary development.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's current bilateral hearing loss is related to active service.


CONCLUSION OF LAW

Entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty as a Morse code intercept operator.  He contends that his current bilateral hearing loss was caused by exposure to excessive noise during service.  He seeks service connection for hearing loss.  The Board will briefly address preliminary matters and render a decision on the issue on appeal.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted, the Board has twice remanded the Veteran's claim.  The June 2010 remand directed VA to schedule the Veteran for an examination which included an opinion that addressed the evidence provided by the Veteran's wife and mother-in-law.  The December 2011 remand directed VA to provide the Veteran with another VA examination that specifically addressed the Veteran's contentions and the Veteran's wife's and mother-in-law's statements that the Veteran had symptoms of hearing loss within a year of his discharge from service.  As the Board grants the Veteran's claim below, any failure of VA to adequately comply with the remand does not prejudice the Veteran.

Statutes and regulations require VA to provide the Veteran with notice regarding his claim and assist the Veteran by obtaining evidence that will support his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The record includes an April 2007 letter that informed the Veteran how to substantiate a claim for service connection, informed the Veteran of the steps VA would take to assist him in substantiating his claim and informed him how VA determined a disability rating and an effective date.  The record includes the Veteran's service treatment records, VA treatment records, VA medical examinations including July 2010 and January 2012, and private medical records submitted by the Veteran.  The Board finds that VA has satisfied its duty to assist and inform the Veteran and further finds that the Veteran was not prejudiced by any failure to adequately inform him or assist him because his claim is granted below.

The Veteran seeks service connection for bilateral hearing loss.  In order to establish service connection or service-connected aggravation for a present disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  
Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran was provided a VA examination in July 2010 which noted the following decibel losses at the following frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
70
70
90
LEFT
65
60
65
85
100

 The examiner reported left ear average hearing loss was 77.5 decibels and right ear average hearing loss was 72.5 decibels.  The examiner also reported Maryland CNC scores as 84 percent for each ear.  

Finally, the Veteran was seen in January 2012 by a VA examiner who reported the following decibel losses at the following frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
60
65
80
LEFT
65
65
65
80
95

The examiner reported left ear average hearing loss was 76 decibels and right ear average hearing loss was 66 decibels.  The examiner also reported Maryland CNC scores as 84 percent for the right ear and 80 percent for the left ear.  

The results of all three examinations meet the criteria of 38 C.F.R. § 3.385.  Thus, the Board finds that Shedden element (1),  is satisfied.

Shedden element (2) requires proof of ) in-service incurrence or aggravation of a disease or injury.  The Veteran has testified that he served as a radio intercept operator and used a radio receiver to detect and transpose Morse code radio messages.  The Veteran testified that depending on radio conditions, the noise level coming through the headphones he used could be substantial and would be sustained over long periods.  See September 2011 hearing transcript at pages 3 and 4.  The Board observes that the Veteran was granted service-connection for tinnitus in a June 2011 rating decision which noted that the July 2010 VA examiner found evidence of acoustic trauma during service.   Thus, the Board finds that element (2), acoustic trauma during service, is satisfied.

The crux of this claim is Shedden element (3), evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  As noted, the Board has twice remanded the claim for a VA examiner to provide an opinion which addressed the facts that the Veteran's military occupational specialty involved exposure to acoustic trauma and the statements of the Veteran, his wife and mother-in-law that the Veteran complained of ear and hearing problems immediately after his discharge from active duty.  Despite the Board's directives to provide an opinion that directly addressed the evidence of record, the VA examiners failed to adequately discuss the evidence.  

The July 2010 examiner noted only that the Veteran's separation physical showed "normal hearing acuity bilaterally," and did not show "a significant threshold shift."  The January 2012 VA examiner noted that the Veteran's VA claims folder was reviewed and that the statements by the Veteran, the Veteran's spouse and mother-in-law were considered.  Then the examiner states that "[T]he audiological exam performed at the time of seperation (sic) indicates that following active duty service, veteran did not present with a hearing loss or significant threshold shift as evidence by separation audiometeric examination."  The examiner concluded that "based on available evidence and scientific knowledge" it was less likely that the Veteran's hearing loss was incurred during service.

The record also includes the October 2011 letter of Dr. T.T., M.D., who noted the Veteran's current hearing loss; his in-service noise exposure; a diagnosis within one year of discharge of hearing loss; and, no history of intervening exposure to excessive noise.  Based on that history, Dr. T.T. concluded that it was at least as likely as not that the Veteran's hearing loss was related to service.

The Board is charged with the duty to assess the credibility and weight given to evidence in a claim for entitlement to service connection.  See Madden v. Gober, 125 F.3. 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In its assessment of medical evidence, the Board can favor some medical evidence over other medical evidence so long as the Board adequately explains its reasons for doing so. See Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion that the examiner reaches. The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board observes that the remaining question is whether the in-service noise caused the Veteran's present hearing loss.  The relevant evidence includes the separation audiometric examination several months prior to discharge showing no "significant threshold shift," the Veteran's statements that he experienced hearing loss soon after service and received a diagnosis of hearing loss within a year of discharge, and the statements of his wife and mother-in-law regarding complaints the Veteran made that he had hearing problems soon after his discharge from active duty.  The VA examiner chose not to address the statements made by the Veteran and the other witnesses, while Dr. T.T. apparently accepted such evidence as true.  

The Board observes that the Veteran and his wife were credible at the hearing and the Board has no reason to find either incredible.  In addition, the Board observes that the Veteran is competent to relate the symptoms of hearing loss that he experienced after service and he is competent to report the diagnosis he received from a specialist in Oregon during the year period following his discharge.  The Board acknowledges that the Oregon medical specialist's records are not available, but the clinic the Veteran contends he visited at that time exists and the clinic knew of the practitioner who the Veteran contended treated him.  See August 2010 response from Oregon Ear, Nose and Throat Center. Those facts are indicative of the credibility of the Veteran's statements.  In sum, the Board finds that the Veteran is credible and further finds that the evidence assumed to be credible by Dr. T.T. in coming to his conclusion is indeed credible.

The Board finds that Dr. T.T.'s opinion finding a nexus between the Veteran's service and his current hearing loss is at least as probative as the VA examiners' opinions finding against the Veteran's claim.  The VA examiners found that because there was no hearing loss shown on the separation examination, hearing loss after service is not related to excessive noise exposure therein.  Although the January 2012 examiner explained that his conclusion was based on available evidence, it did not deal with all of the relevant evidence.  The January 2012 examiner also explained that his conclusion was based on "scientific knowledge" which, presumably, provided a basis for his conclusion.  However, no "scientific knowledge" was shared in the examiner's opinion; nothing in the opinion explains why a conclusion that finds that a normal hearing examination at the end of service and evidence of hearing loss within a year is not related to service is supported by science.  No studies were cited and no medical evidence was indicated by the examiner.  The bare reference to science adds little to the basis for an opinion.  For those reasons, the Board finds that Dr. T.T.'s favorable opinion, which was based on the Veteran's excessive noise exposure in service and the Veteran's competent and credible statement that an otolaryngologist found he had hearing loss shortly after service, equally probative.

In sum, the Board finds that the evidence supporting a nexus between the Veteran's in-service exposure to excessive noise and his current hearing loss is in equipoise.  For those reasons, the Board finds that entitlement to service connection for bilateral hearing loss is warranted.
 

ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


